Title: To Thomas Jefferson from George Isham Parkyns, 18 March 1800
From: Parkyns, George Isham
To: Jefferson, Thomas



Monday morn. 18 March 1800.

Mr. Parkyns has done himself the Honor to pay his respects to Mr. Jefferson, and shall esteem himself particularly happy to be favourd with any observations Mr. Jefferson may condescend to suggest on a series of paintings this morning arrived from his House in the Country, and which at present, are in Mr. Leipers withdrawing Room.
Mr. Parkyns feels himself extremely obliged to Mrs. Leiper, who has permitted him to use her name to Mr. Jefferson as an introduction to the Honor of his notice.
